PER CURIAM.
Based upon counsel’s admission that he failed to timely file the appeal as requested, the petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the judgment and sentence rendered on August 2, 2005, in Bradford County Circuit Court case number 04-2003-CF-000675-A. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, *723the trial court shall appoint counsel to represent petitioner on appeal.
PETITION GRANTED.
ERVIN, DAVIS and LEWIS, JJ., concur.